Plaintiff in error, Arthur Cobbs, was convicted in the superior court of Okmulgee county on a charge of unlawfully conveying intoxicating liquor, and in accordance with the verdict of the jury he was, on the 8th day of January, 1919, sentenced to be confined in the county jail for a period of 30 days and to pay a fine of $50, and that he pay the costs. From the judgment he appeals. No brief has been filed, and when the case was called on the assignment for final submission no appearance was made on behalf of the plaintiff in error.
It appears that the instructions fairly covered the law of the case, and we are unable to find any error in the record. It follows that the judgment must be and the same is hereby, affirmed. Mandate forthwith.